Name: 2014/783/EU: Council Decision of 7 November 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Health programme)
 Type: Decision
 Subject Matter: international affairs;  health;  European construction
 Date Published: 2014-11-13

 13.11.2014 EN Official Journal of the European Union L 328/37 COUNCIL DECISION of 7 November 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Health programme) (2014/783/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 168(5) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 282/2014 of the European Parliament and of the Council. (3) (5) It is appropriate that the participation of EFTA States in the activities resulting from Regulation (EU) No 282/2014 commence from 1 January 2014 irrespective of when the EEA Joint Committee Decision annexed to this Decision is adopted, or whether the fulfilment of constitutional requirements for this EEA Joint Committee Decision, if any, is notified after 10 July 2014. (6) Entities established in the EFTA States should be entitled to participate in activities which start before the entry into force of the EEA Joint Committee Decision annexed to this Decision. The costs incurred for such activities, the implementation of which starts after 1 January 2014, may be considered eligible under the same conditions as those applicable to costs incurred by entities established in the Union Member States provided that the EEA Joint Committee Decision enters into force before the end of the action concerned. (7) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014. (8) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 282/2014 of the European Parliament and of the Council of 11 March 2014 on the establishment of a third Programme for the Union's action in the field of health (2014-2020) and repealing Decision No 1350/2007/EC (OJ L 86, 21.3.2014, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2014 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 282/2014 of the European Parliament and of the Council of 11 March 2014 on the establishment of a third Programme for the Union's action in the field of health (2014-2020) and repealing Decision No 1350/2007/EC (1). (2) It is appropriate that the participation of EFTA States in the activities resulting from Regulation (EU) No 282/2014 commence from 1 January 2014, irrespective of when this Decision is adopted, or whether the fulfilment of constitutional requirements for this Decision, if any, is notified after 10 July 2014. (3) Entities established in the EFTA States should be entitled to participate in activities which start before the entry into force of this Decision. The costs incurred for such activities, the implementation of which starts after 1 January 2014, may be considered eligible under the same conditions as those applicable to costs incurred by entities established in the EU Member States provided that this Decision enters into force before the end of the action concerned. (4) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 The following indent is added in paragraph 1 of Article 16 of Protocol 31 to the EEA Agreement:  32014 R 0282: Regulation (EU) No 282/2014 of the European Parliament and of the Council of 11 March 2014 on the establishment of a third Programme for the Union's action in the field of health (2014-2020) and repealing Decision No 1350/2007/EC (OJ L 86, 21.3.2014, p. 1). The costs incurred for activities the implementation of which starts after 1 January 2014, may be considered eligible as from the beginning of the action under the grant agreement or the grant decision concerned provided that Decision of the EEA Joint Committee No ¦/2014 of ¦ enters into force before the end of the action. Liechtenstein shall be exempted from the participation in, and the financial contribution to, this programme. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (2). It shall apply from 1 January 2014. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 86, 21.3.2014, p. 1. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]